Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 02/07/2022.  Claims 1-6 of which claims 1 and 4 are independent, were pending in this application and have been considered below.

Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 02/07/2022, with respect to the rejection of claims 1-3 on the ground of nonstatutory double patenting as being
unpatentable over claims 1, 3 and 4 of U.S. Patent No. 10,454,736 in view of Ko et al.
(US 20150207591), claims 4-6 on the ground of nonstatutory double patenting as being
unpatentable over claims 1, 2 and 3 of U.S. Patent No. 10,938,612 in view of Ko et al.
(US 20150207591) and claims 1-3 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 10,015,033 in view of Ko et al.(US 20150207591) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of Terminal disclaimer submitted and approved 02/07/22.
Allowable Subject Matter
4.         Claims 1-6 are allowed.

6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.         The following is a statement of reasons for allowance: 
Regarding claims 1 and 4, the prior art of record, specifically 
Yun et al (US 20100195758)(see IDS) teaches a Digital Video Broadcasting-Cable (DVB-C) system and a processing method for reserved tones.
Wu et al (US 20100166105)(see IDS) teaches a transmitter and a method therefor, and more particularly to a transmitter for use in the frequency domain to control a peak-to-average power ratio (PAPR) thereof and a method therefor.
Han et al (US 7782810B2)(see IDS) teaches a transmission processor generates a modulated symbol by encoding, interleaving and modulating a physical layer packet to 
However, none of the prior arts cited alone or in combination provides the motivation to teach a pilot inserter configured to insert pilots in frameframe comprises a preambl as recited in claim 1 and
 a receiver configured to receive a frame from a transmitting apparatus; and a processor configured to process the frame based on positions of tones for a peak to average power ratio (PAPR) reduction, wherein the frame comprises a preamblas recited in claim 4.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        February 8, 2022